Title: From John Adams to William Bentley, 24 September 1815
From: Adams, John
To: Bentley, William



Dear Sir,
Quincy Sept. 24. 1815.

I thank you for your Letter of the 19th. and the important Box.
I pray you to express to my Brother Octogenarian Mr Endicott my particular Obligation to him for his kind and obliging attention which has a greater Charm in it for me than a thousand panegyrical Puffs in Newspapers or the costly Presents of Emperors Kings or Princes would have if they had ever fallen to my Lott, which they never did.
The hurricane of Yesterday has covered the Ground about me with Pears. It cannot rain but it pours. I, however would give more to have you situated within a mile of me, than all the Pears and Peartrees in the World, Governor Edicotts and my Graft from it not excepted. A Library of dead Books is of no Use to a Man without Eyes: but a living Library may be consulted by the blind
You would oblige me very much, if you would permit your lovely accomplished Daughter to spend a few Weeks or Months with Us. Mrs Adams and Miss Suzan and Miss Louisa would be highly gratified by such a Visit.
According to a present appearances the War of the Reformation is to continue three hundred years longer, more or less. The Perfectibility of human Nature has not yet arrived at Perfection. My dear Friend Dr Prices Elixir of Immortality has not yet been discovered.
Your Friend
John Adams